PER CURIAM.
The judgment as entered does not appear to represent the finding, of the jury. The latter evidently intended to give plaintiff the entire value of the horse, on the assumption that title and possession would remain in defendant. This is a very different thing from giving plaintiff the whole value of the horse, with the right to resume possession.
The judgment must be reversed, and a new trial granted, with costs to abide the event, unless plaintiff will stipulate to reduce the judgment by $75, in which case the judgment as so modified will be affirmed, without costs to either party.